IN THE
                                 TENTH COURT OF APPEALS

                                          No. 10-19-00167-CV

               IN THE INTEREST OF O.S.S. AND L.L.S., CHILDREN



                                   From the 52nd District Court
                                      Coryell County, Texas
                                   Trial Court No. DC-17-46965


                                  MEMORANDUM OPINION

          After Appellant’s parental rights to her children, O.S.S. and L.L.S., were

terminated following a bench trial,1 Appellant’s appointed appellate counsel filed a

notice of appeal.2 Appellant’s counsel has now filed an Anders brief, asserting that he

diligently reviewed the record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re E.L.Y., 69 S.W.3d 838,

841 (Tex. App.—Waco 2002, order) (applying Anders to termination appeal).




1 The trial court found by clear and convincing evidence that Appellant had violated Family Code
subsections 161.001(b)(1)(D), (E), (N), and (O) and that termination was in the children’s best interest. See
TEX. FAM. CODE ANN. § 161.001(b).

2   The parental rights of the children’s father were also terminated, but he has not appealed.
        Counsel’s brief meets the requirements of Anders; it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991). Appellant’s

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s order of termination. Counsel has informed us that he has: (1)

examined the record and found no arguable grounds to advance on appeal; (2) served a

copy of the brief and the appellate record on Appellant; and (3) informed Appellant of

her right to review the record and to file a pro se response.3 See Anders, 386 U.S. at 744, 87

S.Ct. at 1400; Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014); Stafford, 813
S.W.2d at 510 n.3; High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

see also Schulman, 252 S.W.3d at 408-09. Appellant has not filed a pro se response and has

not raised any arguable issues.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486


3 The Texas Court of Criminal Appeals has held that “’the pro se response need not comply with the rules
of appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—Waco 1997, order)).
In the Interest of O.S.S. and L.L.S., Children                                                     Page 2
U.S. 429, 438 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988). We have reviewed

the entire record and counsel’s brief and have found nothing that would arguably

support an appeal.4 See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered the

issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

        Accordingly, we affirm the trial court’s order of termination. We also remind

Appellant’s appointed appellate counsel that if Appellant, after consulting with counsel,

desires to file a petition for review, counsel is still under a duty to timely file with the

Texas Supreme Court “a petition for review that satisfies the standards for an Anders

brief.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016) (per curiam); see In re G.P., 503 S.W.3d
531, 535 (Tex. App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016.




                                                    REX D. DAVIS
                                                    Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed November 6, 2019
[CV06]



4 We note that counsel reviewed the sufficiency of the evidence for ground E and determined it was
frivolous to attack that finding. We agree. See In re N.G., 577 S.W.3d 230 (Tex. 2019).
In the Interest of O.S.S. and L.L.S., Children                                             Page 3